 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1571 
In the House of Representatives, U. S.,

September 14, 2010
 
RESOLUTION 
Acknowledging and congratulating Miami Dade College on the occasion of its 50th anniversary of service to the students and residents of the State of Florida. 
 
 
Whereas Miami Dade College opened its doors in 1960 as an institute of higher learning for the residents of Miami-Dade County, Florida; 
Whereas the College became the first integrated junior college in the State of Florida, leading the way for other institutions to adopt policies of offering a higher education to persons of all races and ethnicities; 
Whereas the College has the most diverse student populations in the United States with students from 178 countries, speaking 86 languages; 
Whereas the College has one of the largest enrollments of all colleges and universities in the United States; 
Whereas the College offers more than 300 major areas of study, providing educational and workforce opportunities for students seeking associate and bachelor’s degrees, as well as short-term certifications in critical areas of study; 
Whereas the College provides an affordable, comprehensive higher education to individuals of all incomes and backgrounds; 
Whereas 55 percent of students attending the College receive Pell Grants; 
Whereas 52 percent of students are the first in their families to attend college; 
Whereas the College ranks first in the United States in the amount of Pell Grant funds awarded to public colleges and universities; 
Whereas the College is one of only 40 community colleges nationwide to be named to the President’s Higher Education Community Service Honor Roll; 
Whereas the College is a leader in cultural programming; 
Whereas the College’s Miami International Book Fair is the largest literary event in the United States; 
Whereas the College’s Miami International Film Festival is world renowned; 
Whereas the College is the home of the National Historic landmark Freedom Tower; 
Whereas the College adheres to its guiding principle to change lives through the opportunity of education; and 
Whereas 2010 marks the 50th anniversary of the establishment of Miami Dade College: Now, therefore, be it  
 
That the House of Representatives acknowledges and congratulates Miami Dade College on the occasion of its 50th anniversary of academic excellence and service to the residents of the State of Florida. 
 
Lorraine C. Miller,Clerk.
